IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2022 Term                       FILED
                                                                   April 26, 2022
                              _____________________                   released at 3:00 p.m.
                                                                  EDYTHE NASH GAISER, CLERK

                                   No. 21-0899                    SUPREME COURT OF APPEALS
                                                                       OF WEST VIRGINIA
                              _____________________

                      THORNHILL MOTOR CAR, INC. d/b/a
                   THORNHILL CHRYSLER DODGE JEEP RAM,
                                Petitioners,

                                          v.

                       THE HONORABLE MIKI THOMPSON,
                        Judge of the 30th Judicial Circuit, and
                            MOORE CHRYSLER, INC.
                                    Respondents.

       ___________________________________________________________

                      PETITION FOR WRIT OF PROHIBITION

                              WRIT GRANTED
         _________________________________________________________



                               Submitted: April 5, 2022
                                Filed: April 26, 2022

Johnnie E. Brown, Esq.                           Charles R. Bailey, Esq.
Donovan M. Powell, Esq.                          John P. Fuller, Esq.
Pullin, Fowler, Flanagan,                        Bailey & Wyant, PLLC
Brown & Poe, PLLC                                Counsel for Respondent
Counsel for Petitioner


JUSTICE WOOTON delivered the Opinion of the Court.

JUSTICE ALAN D. MOATS, sitting by temporary assignment.
                              SYLLABUS BY THE COURT



       1.     “A writ of prohibition will not issue to prevent a simple abuse of discretion

by a trial court. It will only issue where the trial court has no jurisdiction or having such

jurisdiction exceeds its legitimate powers. W. Va. Code § 53-1-1” Syl. Pt. 2, State ex rel.

Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425 (1977).



       2.     “In determining whether to entertain and issue the writ of prohibition for

cases not involving an absence of jurisdiction but only where it is claimed that the lower

tribunal exceeded its legitimate powers, this Court will examine five factors: (1) whether

the party seeking the writ has no other adequate means, such as direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in a way that is not

correctable on appeal; (3) whether the lower tribunal’s order is clearly erroneous as a matter

of law; (4) whether the lower tribunal’s order is an oft repeated error or manifests persistent

disregard for either procedural or substantive law; and (5) whether the lower tribunal’s

order raises new and important problems or issues of law of first impression. These factors

are general guidelines that serve as a useful starting point for determining whether a

discretionary writ of prohibition should issue. Although all five factors need not be

satisfied, it is clear that the third factor, the existence of clear error as a matter of law,

should be given substantial weight.” Syl. Pt. 4, State ex rel. Hoover v. Berger, 199 W.Va.

12, 483 S.E.2d 12 (1996).



                                               i
WOOTON, Justice:



              The petitioner, Thornhill Motor Care, Inc., d/b/a Thornhill Chrysler Dodge

Jeep Ram (“Thornhill”), seeks relief from the June 29, 2021, order prohibiting the Circuit

Court of Mingo County from enforcing its order denying the petitioner’s motion to dismiss

based on improper venue. Thornhill asserts that the proper venue for a lawsuit brought

against it by another new motor vehicle dealer, the respondent, Moore Chrysler, Inc.

(“Moore”), is in Logan County pursuant to the general venue statute, West Virginia Code

§ 56-1-1 (2020). The circuit court found that the proper venue for the action was in Mingo

County, basing its ruling upon a specific venue statute, West Virginia Code § 17A-6A-

12(3) (2021), which governs declaratory judgment actions by new motor vehicle dealers

against manufacturers or distributors.



              After careful review of the parties’ arguments, the record before us, and the

applicable law, we conclude that the circuit court committed a clear legal error in applying

the specific venue statute, § 17A-6A-12(3), rather than the general venue statute, § 56-1-1.

We therefore grant the writ of prohibition and remand this case to the circuit court for entry

of an order transferring this action to the Circuit Court of Logan County. 1



       1
         See generally W. Va. Code § 56-1-1 (b) (“Whenever a civil action or proceeding
is brought in the county where the cause of action arose under the provisions of subsection
(a) of this section, if no defendant resides in the county, a defendant to the action or
proceeding may move the court before which the action is pending for a change of venue
to a county where one or more of the defendants resides and upon a showing by the moving
                                              1
                           I. Facts and Procedural Background

               On February 18, 2021, Moore filed a lawsuit against Thornhill in Mingo

County, West Virginia, which included a verified complaint asserting various causes of

action, 2 a motion for both temporary and permanent injunctive relief, and a declaratory

judgment action – all predicated upon violations of West Virginia Code §§ 17A-6A-1 to -

18   (2021),    entitled   “Motor   Vehicle    Dealers,    Distributors,   Wholesalers     and

Manufacturers.” 3 Specifically, Moore alleged that it operates its “established place of

business” in Williamson, Mingo County, West Virginia, where it sells Fiat Chrysler

(“Fiat”) automobiles, “including vehicles market[ed] under the brands Chrysler, Dodge,

Jeep, and Ram [(‘CDJR’][.]” Moore further alleged that Thornhill’s “principal office” is

located on Dingess Street in Logan, Logan County, West Virginia, along with three other

properties which, Moore alleged, Thornhill uses, or has used, to sell Fiat automobiles.




defendant that the county to which the proposed change of venue would be made would
better afford convenience to the parties litigant and the witnesses likely to be called, and if
the ends of justice would be better served by the change of venue, the court may grant the
motion, allowing for the action either to be dismissed for improper venue, without
prejudice, or, alternatively, to transfer venue to county where venue is proper”); see Syl.
Pt. 1, in part, State ex rel. Riffle v. Ranson, 195 W. Va. 121, 464 S.E.2d 763 (1995)
(providing that “W. Va. Code, 56-1-1(b) (1986), is the exclusive authority for a
discretionary transfer or change of venue . . . .”).
       2
         Moore alleged constructive fraud, tortious interference, as well as violations of the
statutory scheme referenced infra, and sought punitive damages.
       3
        During the 2022 Regular Session, the Legislature amended and clarified provisions
contained within this statutory scheme. See Enrolled Comm. Sub. H. B. 4560, 2022 Reg.
Sess. However, the amended versions of the statutes do not take effect until June 10, 2022,
and therefore have no impact on this decision.
                                              2
                According to Moore’s allegations, “[i]n approximately 2018, representatives

of Fiat . . . approached Moore . . . and requested that Moore . . . waive its rights under West

Virginia Code § 17A-6A-3 and agree to Fiat . . . permitting another CDJR dealership being

placed in the ‘relevant market area’ as defined by West Virginia Code § 17A-6A-3(14).” 4

The CDJR dealership was to be located at Fountain Place Mall in Logan, West Virginia,

which Moore alleged was located within its “relevant market area.” Moore alleged it

refused to waive its right and refused to allow a “‘new’ CDJR dealership within the

statutory ‘relevant market area.’” Thereafter, Moore avers that Fiat informed it that

“Thornhill CDJR would be given a dealership. . . .”



                Moore also alleged that the notice provision of section 17A-6A-12(2) 5 was

violated when Fiat gave the Thornhill CDJR dealership “permission to relocate mobile

home sales office to the Fountain Place Mall” without giving Moore statutory notice.



       4
           A “relevant market area” is defined as

                the area located within a twenty-air mile radius around an
                existing same line-make new motor vehicle dealership:
                Provided, That a fifteen-mile relevant market area as it existed
                prior to the effective date of this statute shall apply to any
                proposed new motor vehicle dealership as to which a
                manufacturer or distributor and the proposed new motor
                vehicle dealer have executed on or before the effective date of
                this statute a written agreement, including a letter of intent,
                performance agreement or commitment letter, concerning the
                establishment of the proposed new motor vehicle dealership.

W. Va. Code § 17A-6A-3(14).
       5
           West Virginia Code § 17A-6A-12(2) (discussed infra in greater detail).
                                               3
Moore further averred that Thornhill was running its business out of a “mobile home”

located on Stratton Street in Logan, “with the ultimate goal to call the rues [sic] dealership

location an ‘established business’ for the express purpose of then utilizing” the provisions

of section 17A-6A-12 “to tow the mobile home sales office to Fountain Place Mall and

begin selling CDJR vehicles within the statutorily protected ‘relevant market area’” of

Moore. Moore averred that Thornhill’s office was not an “established place of business”

as defined in West Virginia Code § 17A-6A-3(4). 6



                On March 18, 2021, Thornhill moved to dismiss Moore’s complaint pursuant

to West Virginia Rule of Civil Procedure 12(b)(3) on the basis of improper venue. After a

hearing, the circuit court denied the motion by an order entered on June 29, 2021. 7 The



       6
           An “established place of business” is defined as

                a permanent, enclosed commercial building located within this
                state easily accessible and open to the public at all reasonable
                times and at which the business of a new motor vehicle dealer,
                including the display and repair of motor vehicles, may be
                lawfully carried on in accordance with the terms of all
                applicable building codes, zoning and other land-use
                regulatory ordinances and as licensed by the Division of Motor
                Vehicles.

Id. § 17A-6A-3(4).
       7
         On July 12, 2021, Thornhill filed a “Motion to Refer to Business Court Division,”
and then sought a protective order seeking to “stay the response time” for Moore’s first set
of discovery until its request for referral to the business court was ruled on by the Chief
Justice of this Court. On August 30, 2021, the circuit court granted the requested stay. On
October 22, 2021, the requested referral to the business court was denied and on November
3, 2021, the petition for writ of prohibition was filed.
                                               4
court determined that the specific venue statute, § 17A-6A-12(3), took precedence over the

general statute, § 56-1-1. Thornhill pursued extraordinary relief by filing a writ of

prohibition with this Court. 8



                                 II. Standard of Review

              In deciding whether to grant relief in prohibition, we are mindful that “[a]s

an extraordinary remedy, this Court reserves the granting of such relief to ‘really

extraordinary causes.’” State ex rel. Am. Elec. Power Co., Inc. v. Nibert, 237 W. Va. 14,

19, 784 S.E.2d 713, 718 (2016) (quoting, in part, State ex rel. Suriano v. Gaughan, 198 W.

Va. 339, 345, 480 S.E.2d 548, 554 (1996)(internal quotations and citations omitted)). We

have explained that “[a] writ of prohibition will not issue to prevent a simple abuse of

discretion by a trial court. It will only issue where the trial court has no jurisdiction or

having such jurisdiction exceeds its legitimate powers. W. Va. Code § 53-1-1” Syl. Pt. 2,

State ex rel. Peacher v. Sencindiver, 160 W. Va. 314, 233 S.E.2d 425 (1977).




       8
         As discussed supra in note 7, before filing its petition for writ of prohibition,
Thornhill sought to have this case transferred to the business court. Moore argues that by
seeking transfer of the case to business court, Thornhill effectively waived its right to then
seek extraordinary relief with the Court. We have previously stated that “[w]hile there is
no specific time frame for the filing of a writ of prohibition, extraordinary remedies are, by
their very nature, to be considered upon a case-by-case basis.” State ex rel. W. Va. Nat’l
Auto. Ins. Co. v. Bedell, 223 W. Va. 222, 229, 672 S.E.2d 358, 365 (2008). In this regard,
we find Moore’s argument to be without merit. The subject petition for extraordinary relief
was filed less than two weeks after the requested referral to the business court was denied.
Further, there is no legal support for Moore’s position that a party’s request to transfer a
case to the business court prevents the party from seeking extraordinary relief from this
Court.
                                              5
             In the context of venue, we recognized in State ex rel. Thornhill Group, Inc.

v. King, 233 W. Va. 564, 759 S.E.2d 795 (2014):

                     That the issue of venue may properly be addressed
             through a writ of prohibition is well-settled. In State ex rel.
             Riffle v. Ranson, 195 W.Va. 121, 464 S.E.2d 763 (1995), we
             explained our preference for “resolving this issue [venue] in an
             original action” given the “inadequacy of the relief permitted
             by appeal.” Id. at 124, 464 S.E.2d at 766; accord State ex rel.
             Huffman v. Stephens, 206 W.Va. 501, 503, 526 S.E.2d 23, 25
             (1999) (recognizing that concerns regarding litigants being
             placed at unwarranted disadvantage and inadequate appellate
             relief compel exercise of original jurisdiction in venue
             matters). In deciding whether to grant a writ of prohibition in
             cases where the lower court is acting within its jurisdiction but
             alleged to have exceeded its authority, we rely upon those now
             axiomatic factors set forth in syllabus point four of State ex rel.
             Hoover v. Berger, 199 W.Va. 12, 483 S.E.2d 12 (1996).

Thornhill Group, 233 W. Va. at 567, 759 S.E.2d at 798.

                     In determining whether to entertain and issue the writ of
             prohibition for cases not involving an absence of jurisdiction
             but only where it is claimed that the lower tribunal exceeded
             its legitimate powers, this Court will examine five factors: (1)
             whether the party seeking the writ has no other adequate
             means, such as direct appeal, to obtain the desired relief; (2)
             whether the petitioner will be damaged or prejudiced in a way
             that is not correctable on appeal; (3) whether the lower
             tribunal’s order is clearly erroneous as a matter of law; (4)
             whether the lower tribunal’s order is an oft repeated error or
             manifests persistent disregard for either procedural or
             substantive law; and (5) whether the lower tribunal’s order
             raises new and important problems or issues of law of first
             impression. These factors are general guidelines that serve as
             a useful starting point for determining whether a discretionary
             writ of prohibition should issue. Although all five factors need
             not be satisfied, it is clear that the third factor, the existence of
             clear error as a matter of law, should be given substantial
             weight.



                                              6
Hoover, 199 W. Va. at 14-15, 483 S.E.2d at 14-15, Syl. Pt. 4. We now turn to whether a

writ of prohibition should issue in this case.



                                       III. Discussion

              The sole issue is which statute controls venue for Moore’s lawsuit – the

general venue statute or the specific venue statute. Thornhill argues that the general venue

statute, W. Va. Code § 56-1-1, is controlling and that the proper venue for this case is in

Logan County where Thornhill’s principal office is located, its chief officer, Wally

Thornhill, resides, and the allegations giving rise to this action arose. See id. § 56-1-

1(a)(1)-(2) (“(a) Any civil action or other proceeding, except where it is otherwise specially

provided, may hereafter be brought in the circuit court of any county: (1) Wherein any of

the defendants may reside or the cause of action of arose . . . ; (2) If a corporation or other

corporate entity is a defendant, wherein its principle office is or wherein its . . . president

or other chief officer resides . . . .”). Conversely, Moore argues that the specific venue

statute set forth in West Virginia Code § 17A-6A-12(3) provides for its action to be pursued

in “the circuit court for the county in which the new motor vehicle dealer is located,” see

id., and that the circuit court correctly found that Mingo County was the proper venue. We

agree with Thornhill that the general venue statute controls. See § 56-1-1.



              The specific venue statute relied upon by Moore is inapplicable to this case

for two reasons. See id. First, under a clear reading of the statutory provision, the venue



                                                 7
is inextricably linked to the notice requirements of the statute. In this regard, West Virginia

Code §§ 17A-6A-12(2)-(3), provide, in relevant part:

                (2) Before a manufacturer 9 or distributor 10 enters into a dealer
                agreement establishing or relocating a new motor vehicle
                dealer 11 within a relevant market area where the same line-
                make is represented, the manufacturer or distributor shall give
                written notice to each new motor vehicle dealer of the same
                line-make in the relevant market area of its intention to
                establish an additional dealer or to relocate an existing dealer
                within that relevant market area.

                (3) Within sixty days after receiving the notice provided in
                subsection (2) of this section, or within sixty days after the end
                of any appeal procedure provided by the manufacturer or
                distributor, a new motor vehicle dealer of the same line-make
                within the affected relevant market area may bring a
                declaratory judgment action in the circuit court for the county
                in which the new motor vehicle dealer is located to determine
                whether good cause exists for the establishing or relocating of
                the proposed new motor vehicle dealer. Provided, That a new
                motor vehicle dealer of the same line-make within the affected
                relevant market area shall not be permitted to bring such an
                action if the proposed relocation site would be further from the

       9
        A “manufacturer” is defined as “any person who manufactures or assembles new
motor vehicles; or any distributor, factory branch or factory representative. . . .” W. Va.
Code § 17A-6A-3(8).
       10
           A “distributor” is defined as “any person, resident or nonresident who, in whole
or in part, offers for sale, sells or distributes any new motor vehicle to a new motor vehicle
dealer. . . .” Id. § 17A-6A-3(3).
       11
            A “new motor vehicle dealer” is defined as

                a person who holds a dealer agreement granted by a
                manufacturer or distributor for the sale of its motor vehicles,
                who is engaged in the business of purchasing, selling, leasing,
                exchanging or dealing in new motor vehicles, service of said
                vehicles, warranty work and sale of parts who has an
                established place of business in this state and is licensed by the
                Division of Motor Vehicles.
                                                8
              location of the new motor vehicle dealer of the same line-make
              than the location from which the dealership is being moved.
              Once an action has been filed, the manufacturer or distributor
              may not establish or relocate the proposed new motor vehicle
              dealer 12 until the circuit court has rendered a decision on the
              matter . . . . The manufacturer has the burden of proving that
              good cause exists for establishing or relocating a proposed new
              motor vehicle dealer.

(Footnotes and emphasis added). The foregoing language is clear and specific: notice

“shall” be given by the manufacturer or distributor to each new motor vehicle dealer “of

the same line-make in the relevant market area of its intention to establish an additional

dealer or to relocate an existing dealer within that relevant market area[.]” 13 Id. § 17A-6A-

12(2). After such notice is given, the declaratory action provided for in section 17A-6A-

12(3) is one filed in connection with the notice requirement and is directed at the

manufacturer or distributor, not a different new motor vehicle dealer. Id. §§ 17A-6A-

12(2)-(3). Indeed, the statute places the burden of proof for the action on the manufacturer



       12
         A “proposed new motor vehicle dealer” means “a person who has an application
pending for a new dealer agreement with a manufacturer or distributor. ‘Proposed motor
vehicle dealer’ does not include a person whose dealer agreement is being renewed or
continued.” Id. § 17A-6A-3(13).
       13
          Thornhill also contends that the movement of its dealership does not constitute a
“relocation” as discussed in section 17A-6A-12(1). That statute provides that “[a]s used
in this section,” “relocate” and “relocation” do not include “the relocation of a new motor
vehicle dealer within four miles of its established place of business[,]” and “[t]he relocation
of a new motor vehicle dealer to a site within the area of sales responsibility assigned to
that dealer by the manufacturing branch or distributor may not be within six air miles of
another dealer of the same line-make.” Even though Thornhill asserts that “it is undisputed
that Thornhill’s move is within four miles of its prior location making Thornhill an existing
motor vehicle dealer and not a ‘Relocating Motor Vehicle Dealer’[,]” we need not resolve
this specific factual issue because of our determination that venue was not controlled by
the statute. See id. § 17A-6A-12(3).
                                              9
to show “that good cause exists for establishing or relocating a proposed new motor vehicle

dealer.” Id. § 17A-6A-12(3). In short, section l7A-6A-12(3) simply does not provide venue

for any action other than a declaratory action brought by a new motor vehicle dealer against

a manufacturer or distributor, after notice has been provided to the new motor vehicle

dealer by the manufacturer or distributor. Id.; see Raines Imps., Inc. v. Am. Honda Motor

Co., 223 W. Va. 303, 311, 674 S.E.2d 9, 17 (2009) (“Absent such statutory notice, Lester

Raines Honda did not have standing to bring a statutory declaratory judgment action

pursuant to W. Va. Code § 17A-6A-12(3).”).



              Second, section 17A-6A-12(3) is a part of the statutory scheme established

by the Legislature in West Virginia Code §§ 17A-6A-1 to -18, which is specifically

intended to prevent “undue control of the independent new motor vehicle dealer by the

vehicle manufacturer or distributor.” See id. § 17-6A-1 (providing that “in order to promote

the public welfare and in exercise of its police power, it is necessary to regulate motor

vehicle dealers, manufacturers, distributors and representatives of vehicle manufacturers

and distributors doing business in this state in order to avoid undue control of the

independent new motor vehicle dealer by the vehicle manufacturer or distributor and to

ensure that dealers fulfill their obligations under their franchises and provide adequate and

sufficient service to consumers generally, and to protect and preserve the investments and

properties of the citizens and motor vehicle dealers of this state.”). More precisely, West

Virginia Code § 17A-6A-2 provides:



                                             10
                     In accord with the settled public policy of this state to
              protect the rights of its citizens, each franchise or agreement
              between a manufacturer or distributor and a dealer or
              dealership which is located in West Virginia, or is to be
              performed in substantial part in West Virginia, shall be
              construed and governed by the laws of the state of West
              Virginia, regardless of the state in which it was made or
              executed and of any provision in the franchise or agreement to
              the contrary.

                     The provisions of this article apply only to any
              franchises and agreements entered into, continued, modified
              or renewed subsequent to the effective date of this article.

Id. (emphasis added). Significantly, under the statute both Thornhill and Moore are “new

motor vehicle dealer[s],” and neither is a “proposed new vehicle dealer,” a “manufacturer”

or “distributor” as those terms are defined by the statute. See W. Va. Code § 17A-6A-3.

Further, there are no franchise agreements or other agreements 14 entered into between

Moore and Thornhill in this case. 15



       14
         See id. § 17-6A-3(1) (defining “Dealer agreement” as “the franchise, agreement
or contract in writing between a manufacturer, distributor and a new motor vehicle dealer
which purports to establish the legal rights and obligations of the parties to the agreement
or contract with regard to the purchase, lease or sale of new motor vehicles, accessories,
service and sale of parts for motor vehicles.”).

       15
          When read in its entirety, the statutory scheme applies specifically and solely to
actions between new motor vehicle dealers and distributors or manufacturers. See W. Va.
Code § 17A-6A-16(1) (providing for an action for damages and equitable relief by “the
new motor vehicle dealer adversely affected by the action” “against the manufacturer or
distributor” if either one of those entities “terminates, cancels, fails to renew or
discontinues a dealer agreement for other than good cause as defined in this article, or
commits any other violation of this article”) (emphasis added); id. §§ 17A-6A-16(2)-(3)
(providing for action for damages by new vehicle dealer against manufacturer or distributor
for damages for “[a] manufacturer or distributor who violates this article . . .” and for
declaratory judgment action by manufacturer, distributor or new motor vehicle dealer for
                                            11
              From the foregoing analysis, it is readily gleaned that section 17A-6A-12(3)

does not control venue for the action brought by Moore against Thornhill – one new motor

vehicle dealer suing another. 16 Therefore, we conclude that the circuit court erred as a

matter of law in applying section 17A-6A-12(3) to the underlying lawsuit to find that venue

could lie in Mingo County, West Virginia. This clear error, taken together with the

“inadequacy of the relief permitted by appeal,” requires that this Court grant the writ of

prohibition. Riffle, 195 W. Va. at 124, 464 S.E.2d at 766 (also providing that “[i]n recent



“determination of any controversy arising pursuant to this article”) (emphasis added); id. §
17A-6A-16(5) (providing that “[i]n addition to any county in which venue is proper in
accordance with the constitution and laws of this state, in any cause of action brought by a
new motor vehicle dealer against a manufacturer or distributor for any violation of this
article or for the determination of any rights created by the dealer’s franchise agreement,
venue is proper in the county in which the dealer is engaged in the business of selling the
products or services of the manufacturer or distributor.”) (emphasis added); id. § 17A-6A-
17 (providing “[u]pon proper application to the circuit court, a manufacturer or distributor
or new motor vehicle dealer may obtain appropriate injunctive relief against termination,
cancellation, nonrenewal or discontinuance of a dealer agreement or any other violation
of this article.”) (emphasis added).
       16
           We find unavailing Moore’s rather convoluted argument that because it seeks
injunctive relief under section 17A-6A-17, see supra note 16, which may be sought by “a
manufacturer or distributor or new motor vehicle dealer” for “any other violation of this
article,” and because it alleges that Thornhill violated section 17A-6A-12(3), it is entitled
to venue under section 17A-6A-12(3) since section 17A-6A-17 fails to mention who may
be sued. Such a reading of the statute is not only overly broad, but it also takes the language
of section 17A-6A-17 out of context in regard to the remainder of the statutory scheme.
See Syl. Pt. 5, Fruehauf Corp. v. Huntington Moving & Storage Co., 159 W. Va. 14, 217
S.E.2d 907 (1975) (“Statutes which relate to the same persons or things, or to the same
class of persons or things, or statutes which have a common purpose will be regarded in
[p]ari materia to assure recognition and implementation of the legislative intent.
Accordingly, a court should not limit its consideration to any single part, provision, section,
sentence, phrase or word, but rather review the act or statute in its entirety to ascertain
legislative intent properly.”).


                                              12
times in every case that has had a substantial legal issue regarding venue, we have

recognized the importance of resolving the issue in an original action.”); see also Thornhill

Group, 233 W. Va. at 567, 759 S.E.2d at 798; Hoover, 199 W. Va. at 14-15, 483 S.E.2d at

14-15, Syl. Pt. 4. Venue for the underlying action lies solely in Logan County, West

Virginia.



                                     IV. Conclusion

              For the foregoing reasons, because venue for Moore’s action is proper in

Logan County under the general venue statute, § 56-1-1, we grant Thornhill’s request for

relief in prohibition and direct the Circuit Court of Mingo County to transfer venue of the

action to Logan County.



                                                                               Writ granted.




                                             13